Case 1:15-cv-24442-JEM Document 241 Entered on FLSD Docket 05/10/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                           CASE NO.: 1:15-CV-24442-MARTINEZ/LOUIS


  JAIME FAITH EDMONDSON, et al.,

  Plaintiffs,

  v.

  VELVET LIFESTYLES, LLC, et al.

  Defendants.

                                        /

  VELVET LIFESTYLES, LLC, et al.

  Third Party Plaintiff,

  v.

  JLFL CONCEPTS, LLC, et al.

  Third Party Defendants.
                                        /

                 PLAINTIFFS’ UNOPPOSED MOTION FOR CONTINUANCE
                               OF MAY 28, 2019 TRIAL

           Plaintiffs Jaime Faith Edmondson, Ana Cheri (Moreland), Carrie Minter, Cielo Jean

  Gibson, Cora Skinner, Danielle Ruiz, Eva Pepaj, Heather Depriest, Irina Voronina, Jesse Golden,

  Jessica Burciaga, Jessica Hinton, Joanna Krupa, Jordan Carver, Katerina VanDerham, Kim

  Cozzens, Laurie Fetter (Jacobs), Lina Posada, Maria Zyrianova, Marketa Kazdova, Masha Lund,

  Maysa Quy, Paola Canas, Rachel Bernstein Koren, Sandra Valencia, Sara Underwood, Tiffany

  Toth, Vivian Kindle, Melanie Iglesias, Brenda Lynn Geiger, Heather Rae Young, and Rosa

  Acosta (collectively, “Plaintiffs), hereby move for a continuance of trial in this action currently



                                                  1
  48799527;2
Case 1:15-cv-24442-JEM Document 241 Entered on FLSD Docket 05/10/2019 Page 2 of 3



  scheduled to commence on May 28, 2019 until the next available trial period or during any trial

  period that is convenient for the Court. In support of this motion, Plaintiffs state as follows:

            1.   On November 7, 2018, the parties filed a Joint Status Report [ECF No. 231]

  requesting that the trial in this action be specially set for the period beginning on or after April

  15, 2019.

            2.   On November 14, 2018, this Court entered an Order Rescheduling Trial Date

  [ECF No. 232] setting this case for the two-week trial period beginning on April 15, 2019

  pursuant to the parties Joint Status Report.

            3.   On April 3, 2019, this Court sua sponte entered an Order Rescheduling Trial Date

  [ECF No. 237] setting this case for the two-week trial period commencing on May 28, 2019 at

  9:30 a.m., with Calendar Call now set on May 23, 2019 at 1:30 p.m.

            4.   Counsel for Plaintiffs, Lawrence D. Silverman, has a pre-planned vacation out of

  the country during the May 28, 2019 trial period and is not available for the entirety of the trial

  period.

            5.   In addition, counsel for Plaintiffs, Naim Surgeon, has a matter pending in the

  Northern District of Illinois that has been scheduled for 17 expert depositions during the same

  period. None of those depositions can be moved as a result of the extensive coordination to

  arrive at the current schedule, which again makes this request for a continuance necessary.

            6.   Plaintiffs respectfully request that the trial date be continued in light of this

  scheduling conflict until the next available trial period or any trial period that is convenient for

  this Court.

            7.   This motion is being filed in good faith and not for purposes of delay. No party

  will be prejudiced by granting the relief requested herein.



                                                    2
  48799527;2
Case 1:15-cv-24442-JEM Document 241 Entered on FLSD Docket 05/10/2019 Page 3 of 3



           8.     Moreover, Defendants consent to the relief sought in this motion.

           9.     A proposed order is attached for the Court’s convenience.

           WHEREFORE, the Plaintiffs respectfully request that the Court enter an Order: i)

  continuing the trial in this action to the next available trial docket; and (ii) granting Plaintiffs

  such other and further relief as the Court deems just and proper.

                CERTIFICATE OF COMPLIANCE WITH LOCAL RULES 7.1(A)(3)

           In compliance with Rule 7.1(A)(3) of the Local Rules of the United States District Court

  for the Southern District of Florida, undersigned counsel hereby certifies that counsel for

  Plaintiffs has conferred with counsel for Defendants, by telephone, in a good faith effort to

  obtain agreement on the relief sought. Defendants’ counsel does not oppose the requested relief.

  Dated: May 10, 2019                   Respectfully submitted,

                                        By: /s/Naim S. Surgeon
                                           Lawrence Silverman
                                           Florida Bar No. 0122080
                                           E-mail: lawrence.silverman@akerman.com
                                           Naim S. Surgeon
                                           Florida Bar No. 101682
                                           E-mail: naim.surgeon@akerman.com
                                           Secondary E-mail: kelly.connolly@akerman.com
                                           Erika R. Willis
                                           Florida Bar No. 100021
                                           E-mail: erika.willis@akerman.com

                                            AKERMAN LLP
                                            Three Brickell City Centre
                                            98 Southeast Seventh Street, Suite 1100
                                            Miami, FL 33131
                                            Telephone: (305) 374-5600
                                            Facsimile: (305) 349-4654

                                            Attorneys for Plaintiffs




                                                   3
  48799527;2
